Exhibit 23.1 August 29, 2011 Board of Directors Nine Mile Software, Inc. Seal Beach, California Dear Sirs: We hereby consent to the incorporation by reference in Nine Mile Software Inc.'s (Commission File Number333-143039) Form 8-K of our audit report on SaveDaily.com, Inc., (a privately-held California corporation) dated August 22, 2011, relating to the Financial Statements as of and for the years ended April 30, 2011 and 2010. /s/ Piazza, Donnely & Marlette, LLP Piazza, Donnely & Marlette, LLP Torrance, California
